DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021was filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE et al. (US 2020/0328764 A1), hereinafter “GE”,
Regarding Claim 1, GE discloses: A system (fig 1) comprising: at least four antennas that support communication in a first frequency band and a second frequency band (fig 2, para [0035], where, four antennas supports first frequency band  and second frequency band); 
an RF modem module (fig 2) comprising: a transceiver port to transmit uplink communications and receive downlink communications in the first frequency band and the second frequency band (fig 2, RF circuit 100, para [0031]-[0033], use first reception circuit 101 for first frequency band and first reception circuit 102 for second frequency band); and 
at least three receive ports to receive respective communications in the first frequency band and the second frequency band (fig 2, para [0034]-[0038], the second antenna, third antenna and fourth antenna are provided in second reception circuit 200, third reception circuit 300 and fourth reception circuit 400 in respective ports); 
transceiver circuitry coupling the at least four antennas to the RF modem module, the transceiver circuitry (fig 2, RF module) comprising: a transmit chain that comprises a first switch with an input terminal coupled to the transceiver port (fig 3, para [0042], “the first switch 101 may be connected to the first frequency divider. The first switch 101 may be connected to the first frequency band transmission port 1TX1”);
a first output terminal coupled to a first of the four antennas through a first bandpass filter for the first frequency band (fig 3, para [0042], the first output from the first switch 101 coupled to the first filter bank); and 
a second output terminal coupled to the first antenna through a second bandpass filter for the second frequency band (fig 3, para [0042], the second output from the first switch 101 coupled to the first filter frequency divider equivalent to “second band pass filter”); 
a first receive chain that comprises a second switch with an input terminal coupled to the transceiver port (fig 3, para [0045], “the second switch may be connected to the second frequency divider” in the port 4RX1 port), 
a first output terminal coupled to the first antenna through the first bandpass filter (fig 3, para [0042], the first output from the first switch 101 coupled to the first filter bank); and a second output terminal coupled to the first antenna through the second bandpass filter (fig 3, para [0042], the second output from the first switch 101 coupled to the first filter frequency divider equivalent to “second band pass filter”); 
a second receive chain that comprises a third switch with an input terminal coupled to a second receive port (fig 3, para [0035] and [0045], “second receive circuit 201” equivalent to “second receive chain”, and “fourth switch” equivalent to “third switch” is coupled to “1RX2 port” equivalent to “second receive port”), a first output terminal coupled to a second antenna through a third bandpass filter for the first frequency band (fig 3, para [0035] and [0045], the terminal between the second switch and the fourth switch equivalent to “first output terminal”), and a second output terminal coupled to the second antenna through a fourth bandpass filter for the second frequency band (fig 3, para [0035] and [0045], the terminal between  the second antenna and the fifth frequency divider equivalent to “a second output terminal); 
a third receive chain that comprises a fourth switch with an input terminal coupled to a third receive port (fig 3, para [0035]-[0037], the seventh switch equivalent to “fourth switch” coupled to “3RX3” port equivalent to “third receive port”);
a first output terminal coupled to a third antenna through a fifth bandpass filter for the first frequency band (fig 3, para [0035]-[0037], the terminal between the fifth frequency divider and the sixth filter bank equivalent to “a first output terminal” and the “sixth filter bank” equivalent to “fifth bandpass filter”), and a second output terminal coupled to the third antenna through a sixth bandpass filter for the second frequency band (fig 3, para [0035]-[0037], the terminal between the fifth frequency divider and the sixth filter bank equivalent to “a first output terminal” and the “sixth filter bank” equivalent to “fifth bandpass filter”); and 
a fourth receive chain that comprises a fifth switch with an input terminal coupled to a fourth receive port, a first output terminal coupled to a fourth antenna through a seventh bandpass filter for the first frequency band (fig 3, the fourth receive chain corresponding to fourth receive circuit 401, para [0039], where, the fourth antenna is connected through “the eighth switch” equivalent to “to fifth switch” through “the ninth filter bank” equivalent to “to seventh bandpass filter” connected to “2RX4 port” equivalent to “fourth receive port”, where, the first output terminal is in between fourth antenna and the eighth switch), and a second output terminal coupled to the fourth antenna through an eighth bandpass filter for the second frequency band (fig 3, the fourth receive chain corresponding to fourth receive circuit 401, para [0039], where, the fourth antenna is connected through “the eighth switch” equivalent to “to fifth switch” through “the eight filter bank” equivalent to “to eight bandpass filter” connected to “1RX4 port”, where, the second output terminal is in between fourth antenna and the eighth filter bank).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over GE et al. (US 2020/0328764 A1), hereinafter “GE”, in view of Seyed et al (US 2021/0099205 A1), hereinafter, “Seyed”.
Regarding Claim 4, GE discloses: 4. The system of claim 1, wherein: the first frequency band (fig 3, para [0035]), however, GE does not explicitly teach: comprises a first Fifth Generation (5G) New Radio band; and the second frequency band comprises a second 5G New Radio band.
Seyed teaches: first frequency band comprises a first Fifth Generation (5G) New Radio band; and the second frequency band comprises a second 5G New Radio band (fig 7B, para [0094], where, “n78 band” equivalent to “first frequency band” supporting MIMO on 5G NR in N78 band). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “first frequency band comprises a first Fifth Generation (5G) New Radio band; and the second frequency band comprises a second 5G New Radio band” as taught by Seyed into GE in order minimize insertion loss through use of lower loss DPDT switches instead of larger switches.
Allowable Subject Matter
Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art considered but not applied:
	(1) Krishnamachari et al (US 2022/0109477 A1)
	(2) Thompson et al (US 2021/0075462 A1)
	(3) GO et al (US 2021/0194515 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461